t c summary opinion united_states tax_court timothy c roeckel petitioner v commissioner of internal revenue respondent docket no 30194-15s filed date timothy c roeckel pro_se tamara l kotzer nancy c carver and michael t garrett for respondent summary opinion guy special_trial_judge this case was conducted pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner’s motion for an award of reasonable litigation or administrative costs filed pursuant to sec_7430 and rules through respondent filed a response opposing petitioner’s motion neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary to dispose_of petitioner’s motion see rule a we therefore decide this matter on the basis of the record that has been developed to date background2 petitioner married angeline jarrell in date the couple separated in and divorced on date on date petitioner and ms jarrell filed a joint federal_income_tax return for the taxable_year although ms jarrell had received dollar_figure in backpay from her employer in that item_of_income was not reported on the 1unless otherwise specified section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure 2the background facts which are not in dispute are drawn from the parties’ pleadings petitioner’s motion respondent’s response and supporting documents couple’s joint tax_return petitioner and ms jarrell filed separate_income tax returns for the taxable years after on date the internal_revenue_service irs sent a notice cp2000 to petitioner and ms jarrell requesting payment of additional tax attributable to ms jarrell’s unreported income petitioner and ms jarrell subsequently agreed that they owed additional tax an addition_to_tax for failing to timely pay the tax an accuracy-related_penalty and interest and the irs entered an assessment on date the irs applied petitioner’s overpayment of dollar_figure for the taxable_year to partially offset the couple’s unpaid tax_liability for on date petitioner submitted to the irs a form_8857 request for innocent spouse relief for the taxable_year petitioner asserted that he had no knowledge of ms jarrell’s unreported income for and he requested full relief from joint_and_several_liability under sec_6015 on date the irs sent petitioner a preliminary determination indicating that he was entitled to spousal relief under sec_6015 and that he was not liable for the balance of the tax due for the taxable_year the irs noted in the preliminary determination however that petitioner was not entitled to a refund of his overpayment for the taxable_year on date petitioner submitted to the irs a form statement of disagreement asserting that he was entitled to spousal relief under sec_6015 and requesting that the office of appeals appeals_office review the matter petitioner also submitted to the irs an affidavit executed by ms jarrell which stated in relevant part upon signing and submitting our joint tax_return to the irs for i did not make my ex-husband timothy roeckel aware of my tax_liability for a disability payment i received during our divorce the appeals_office reviewed the records developed by the examination_division and held a conference with petitioner by telephone on date the appeals_office issued petitioner a final_determination letter awarding him spousal relief under sec_6015 but denying his request for relief under sec_6015 an appeals_office memorandum explains that the appeals_office weighed all the facts and circumstances and concluded that although petitioner may not have had actual knowledge of ms jarrell’s unreported income he had reason to know about it among other factors the memorandum notes that 3other records indicate that irs personnel concluded that petitioner was not eligible for relief under sec_6015 because he had constructive knowledge of the unreported income petitioner and ms jarrell had reported ms jarrell’s wage income from the same employer for earlier years petitioner had stated that he was aware that ms jarrell had income in ms jarrell moved out of the marital home in the second half of and the form_w-2 wage and tax statement reporting the income in question was mailed to the marital home petitioner invoked the court’s jurisdiction by filing a timely petition for review on date followed shortly thereafter by an amended petition on date petitioner alleged in the amended petition that he should be awarded spousal relief under sec_6015 including a full refund of his overpayment of dollar_figure for the taxable_year which was applied to offset the couple’s unpaid tax for at the time the petition was filed petitioner resided in colorado respondent filed an answer to petitioner’s amended petition on date the answer included inter alia allegations that respondent was not bound by ms jarrell’s affidavit and that it was petitioner’s burden to establish that he had no reason to know of the understatement on the couple’s joint tax_return for on date the court entered a stipulated decision in this case which provided that petitioner was entitled to relief under sec_6015 in that he is not liable for additional income_tax an addition_to_tax under sec_6651 or an accuracy-related_penalty under sec_6662 for the taxable_year the stipulated decision further stated that petitioner is entitled to a refund of dollar_figure paid on date for the taxable_year the parties stipulated that for settlement purposes the parties agree petitioner is entitled to a dollar_figure overpayment plus additional accrued interest granted as partial relief under sec_6015 and petitioner is not entitled to any additional overpayment on date petitioner filed the motion pending before the court along with his sworn declaration petitioner asserts that he satisfies the conditions for an award under sec_7430 and that his reasonable expenses total dollar_figure comprising lost wages of dollar_figure the court’s filing fee of dollar_figure and copying and miscellaneous expenses of dollar_figure on date respondent filed a response in opposition to petitioner’s motion respondent maintains that petitioner is not entitled to an award under sec_7430 on the alternative grounds that petitioner did not substantially prevail in respect of the amount in dispute or the most significant issue in the case and respondent’s position was at all times substantially justified respondent assert sec_4by order dated date the court vacated and set_aside the stipulated decision to permit the court to properly consider and resolve petitioner’s motion and set forth its disposition of that matter in its decision see rule c that in the event the court were to conclude that petitioner satisfies the requirements for an award the costs that petitioner seeks are not reasonable nor have they been properly substantiated discussion under sec_7430 a judgment for reasonable litigation or administrative costs incurred in connection with a court or administrative_proceeding may be awarded if a taxpayer is the prevailing_party has exhausted his administrative remedies with the irs with respect to litigation costs only and did not unreasonably protract the proceedings sec_7430 b polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 a taxpayer the moving party must satisfy each of the respective requirements to be entitled to an award of litigation or administrative costs under sec_7430 rule e see 88_tc_492 marten v commissioner tcmemo_2000_186 reasonable litigation 5as discussed in detail below we conclude that petitioner does not qualify for an award under sec_7430 consequently we need not consider whether the costs that petitioner has claimed are reasonable 6respondent concedes that petitioner has exhausted his administrative remedies and did not unreasonably protract the proceedings and administrative costs generally include court costs and fees paid_or_incurred for the services of an attorney sec_7430 and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 the taxpayer will nevertheless fail to qualify as the prevailing_party if the commissioner’s position in the proceeding is shown to have been substantially justified sec_7430 respondent maintains that petitioner does not qualify as a prevailing_party because he has not substantially prevailed with respect to the amount in controversy or the most significant issue presented and in any event respondent’s position was substantially justified as discussed in detail below we conclude that respondent’s position was substantially justified consequently we need not consider whether petitioner substantially prevailed with respect to the amount in controversy or the most significant issue presented to establish that his position was substantially justified the commissioner must show that his position was justified to a degree that could satisfy a 7respondent does not dispute that petitioner meets the net_worth requirements reasonable person or that his position has a reasonable basis both in law and fact 106_tc_76 quoting 487_us_552 interpreting a similar legal standard in the equal_access_to_justice_act u s c sec a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing underwood u s pincite in determining whether the position of the commissioner was substantially justified we must consider the basis for the legal position and the manner in which the position was maintained 86_tc_962 a significant factor to be considered is the information available to the commissioner at the time he established his position in the case and whether relevant information was presented sec_301_7430-5 proced admin regs the commissioner is entitled to maintain his position for purposes of determining whether it was substantially justified until adequate substantiation is received from the taxpayer see baldwin v commissioner tcmemo_2015_66 at further where the resolution of disputed adjustments hinges on factual determinations the commissioner is not required to concede the adjustments until he has received and has had reasonable_time to review sufficient substantiation for the matter in question see huynh v commissioner tcmemo_2002_110 slip op pincite the commissioner’s decision to concede a case is not conclusive that the taxpayer is entitled to an award under sec_7430 but a concession is a factor that may be considered see 991_f2d_359 7th cir 108_tc_430 where a taxpayer seeks both litigation and administrative costs we apply the substantially justified standard as of the two separate dates on which the commissioner took a position first in the administrative_proceeding and later in the court_proceeding see maggie mgmt co v commissioner t c pincite- for purposes of the administrative_proceeding the commissioner’s position is that taken on the earlier of the date of the receipt by the taxpayer of the notice of decision of the appeals_office or the date of the notice_of_deficiency sec_7430 generally the position_of_the_united_states in the judicial proceeding is established in the answer to the petition see eg 861_f2d_131 5th cir aff’g 89_tc_79 the appeals_office concluded in the notice_of_determination that petitioner had not shown that he was entitled to relief under sec_6015 respondent maintained that position in his answer to the amended petition specifically respondent asserted that although ms jarrell may not have informed petitioner that she had received the unreported income it remained unclear whether petitioner should have known about the income within the meaning of sec_6015 in this regard respondent maintains that the government’s position was substantially justified throughout these proceedings petitioner appears to assert that ms jarrell’s affidavit was sufficient to establish that he was entitled to relief under sec_6015 as a backdrop to our evaluation of whether respondent’s position was substantially justified we will first outline the statutory provisions and legal precedents governing spousal relief that are relevant to this case generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 except as otherwise provided in sec_6015 the requesting spouse bears the burden of proving entitlement to relief rule a 132_tc_203 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return sec_6015 provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c sec_1_6015-2 income_tax regs provides a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances would have known of the understatement all of the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement in cases involving omitted income the requesting spouse normally will have reason to know of an understatement if he had knowledge of the transaction giving rise to the income see 595_f3d_338 6th cir aff’g tcmemo_2009_20 115_tc_183 aff’d 282_f3d_326 5th cir under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is no longer married to is not part of the same household of or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency sec_6015 b and c the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs see cheshire v commissioner t c pincite stating that the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency in the case of omitted income knowledge of the item includes knowledge of receipt of the income sec_1_6015-3 income_tax regs sec_6015 provides the general_rule that credit or refund shall be allowed or made to the extent attributable to the application of this section sec_6015 provides an exception however in that no credit or refund shall be allowed as a result of the application of subsection c the record shows that the appeals_office made a final_determination that petitioner did not have actual knowledge of the item_of_income that resulted in the understatement in question and therefore granted petitioner relief under sec_6015 as previously discussed however a requesting spouse is not eligible for a credit or refund of tax paid if relief is awarded under sec_6015 see sec_6015 the question whether petitioner was entitled to relief under sec_6015 which would have opened the door to a refund of his overpayment for the taxable_year presented the more difficult question whether petitioner had reason to know of the item_of_income giving rise to the understatement as explained above the resolution of that question turned on a consideration of all the facts and circumstances and whether a reasonable person in similar circumstances would have known of the understatement clearly ms jarrell’s affidavit which spoke generally to petitioner’s actual knowledge of the item_of_income was insufficient standing alone to show that petitioner had no reason to know of the understatement moreover neither the appeals_office nor respondent’s counsel was obliged to simply accept petitioner’s statement if he had offered one that he had no reason to know of the unreported income the record shows that the appeals_office determination was founded upon a consideration of relevant evidence and had a reasonable basis both in law and fact in sum consistent with sec_1_6015-2 income_tax regs the appeals_office weighed all the facts and circumstances and concluded that although petitioner may not have had actual knowledge of ms jarrell’s unreported income he had reason to know about it within the meaning of sec_6015 the appeals_office noted that petitioner and ms jarrell had reported ms jarrell’s wage income from the same employer for earlier years petitioner had stated that he was aware that ms jarrell had income in ms jarrell moved out of the marital home in the second half of and the form_w-2 reporting the income in question was mailed to the marital home moreover there is no indication that respondent received additional evidence before filing his answer to the amended petition that would cast doubt on the reasonableness of his position as set forth in that pleading accordingly we conclude that respondent’s position disallowing petitioner’s claim for full 8the parties’ agreement that petitioner will receive a refund of dollar_figure or roughly of his overpayment for the taxable_year does not suggest that the government’s position was not substantially justified relief under sec_6015 in both the administrative and judicial phases of this case was substantially justified consistent with the foregoing we will deny petitioner’s motion for reasonable litigation or administrative costs to reflect the foregoing an appropriate order and decision will be entered
